Fletcher, Chief Justice.
This appeal arises out of a breach of trust claim brought by beneficiaries of a trust, James and Archie Collins, against the trustee Alan Winter. The parties resolved by agreement all issues relating to the trust, but disputed the ownership of certain undescribed tools. The Collinses appeal from the order of the trial court directing them to return the tools to Winter. Because no evidence was presented *730regarding ownership of the tools or even a description of the tools, the trial court erred in ordering the Collinses to return them. We vacate the portion of the trial court’s order directing the return of the tools and remand for further proceedings.
Decided June 30, 2003.
Wendell K. Willard, for appellants.
Hartley, Rowe & Fowler, Joseph H. Fowler, for appellees.

Judgment vacated and case remanded.


All the Justices concur.